Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement(s) filed on 24 November 2019, has been considered by the Examiner.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1, 14 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite method, system and non-transitory CRM for detection of an anomaly in a medical procedure. The limitations of 
Claim 1, which is representative of claims 14 and 20
[… collect …] image data […] via monitoring a medical procedure; […]; determining, based on the image data, a detection result for the medical procedure […], the detection result including whether an anomaly regarding the medical procedure exists; and in response to the detection result that the anomaly exists, providing feedback relating to the anomaly
, as drafted, is a system, which under broadest reasonable interpretation, covers a method of organizing human activity (i.e., managing personal behavior including following rules or instructions) but for recitation of generic computer components. That is, other than reciting at least one storage device, at least one processor, one or more visual sensors the claimed invention amounts to managing personal behavior or interaction between people, the Examiner notes as stated in the “October 2019 Update: Subject Matter Eligibility” guidance at page 5, “certain activity between a person and a computer… may fall within the “certain methods of organizing human activity” grouping”. For example, but for the at least one storage device, at least one processor, one or more visual sensors, the claim encompasses collection of data for determination of a detected anomaly in a user’s performance of a medical procedure to provide a user feedback in their performance of the medical procedure. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or interactions between people but for the recitation of generic computer components, then it falls within the “method of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of at least one storage device, at least one processor, one or 
The claim recites the additional elements of “obtaining” and use of a machine learning model. The “obtaining” steps are recited at a high-level of generality (i.e., as a general means of receiving/transmitting data) and amounts to the mere transmission and/or receipt of data, which is a form of extra-solution activity. The use of a machine learning model is recited at a high level of generality (i.e., as a generic machine learning algorithm) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of at least one storage device, at least one processor, one or more visual sensors, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).

Claims 2-13 and 15-19 are similarly rejected because either further define the abstract idea and/or do not further limit the claim to a practical application or provide as inventive concept such that the claims are subject matter eligible.
Claim 2, further defines the feedback, however does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claim 3, further defines the image data for analysis, however it does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 4-5, 
Claim 6, further defines the analysis performed to provide a detection result to a user, however does not recite any additional elements sufficient to provide a practical application and/or significantly more.
Claims 7-8, 10, 15, 17 recites the additional elements of a device and presentation of data, training a model, however the device is recited at a high-level of generality (i.e., a general purpose computers/ computer components implementing generic computer functions; see Applicant’s specification Figure 1-3; paragraphs [0050]-[0055]) such that it amounts no more than mere instructions to apply the exception using generic computer components. The presentation of data is recited at a high level of generality (simply outputting data on a generic display) and amounts to simply output of data, which is a form of extra-solution activity. The training of the model is recited at a high-level of generality (i.e., providing data and allowing an algorithm to learn a result) and amounts to generally linking the abstract idea to a particular technological environment. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application. The claim is directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of a device, to perform the noted steps amounts to no more than mere instructions to apply the exception using generic hardware components. Mere instructions to apply an exception using a generic hardware components cannot provide an inventive concept (“significantly more”).
Also as discussed above with respect to integration of the abstract idea into a practical application, the additional elements of presentation of data, training a model were considered extra-solution activity and/or generally linking the abstract idea to particular technological 
Claim 9, 11-13, 16, 18-19, further defines the machine learning model and training of the model, however this additional element has already been considered above, and the claims do not recite a practical application and/or significantly more.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:




Claim(s) 1-5, 7-8, 13-15 and 20 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by U.S. Patent Pub. No. 2018/0247024 (hereafter “Divine”).

Regarding claim 1, Divine teaches a system for anomaly detection for a medical procedure (Divine: Figures 1, 5, paragraphs [0005]-[0006], “systems, computer-implemented methods, apparatus and/or computer program products that facilitate providing auxiliary information regarding healthcare procedure and system performance… determine whether an aspect of the performance of the healthcare related procedure currently being performed by the user deviates from a defined protocol for the healthcare related procedure”), comprising:
--at least one storage device storing executable instructions (Divine: Figure 1, element 130, paragraph [0007], “a system is provided that comprises a memory that stores computer executable components, and a processor that executes computer executable components stored in the memory”), and
--at least one processor in communication with the at least one storage device, when executing the executable instructions (Divine: Figure 1, element 134, paragraph [0007], “a system is provided that comprises a memory that stores computer executable components, and a processor that executes computer executable components stored in the memory”), causing the system to perform operations including:
herein the input data comprises video captured of the user during the performance of the healthcare related procedure”, paragraph [0047], “camera 104 can include any suitable camera configured to capture image data, including still images and/or video”. Also see, Figure 8, 17);
--obtaining a trained machine learning model for anomaly detection (Divine: paragraphs [0073]-[0075], “using one or more machine learning or deep learning techniques evaluating feedback data (e.g., visual data… of the same procedure over time, patterns in the feedback data can be identified which correlate to defined steps or actions of the procedure and characteristic of those steps and actions… For each procedure, reference pattern information can thus be developed that associates combinations and/or patterns in image descriptors, audio descriptors, motion descriptors, physiological descriptors, and the like, with defined procedural events or actions and characteristics of the actions or events for the procedure… guidelines and protocols can be optimized over time using various machine learning techniques and data monitored for repeated or similar procedures”);
--determining, based on the image data, a detection result for the medical procedure using the trained machine learning model, the detection result including whether an anomaly regarding the medical procedure exists (Divine: Figure 5, elements 510-512, paragraph [0006], “a procedure assessment component configured to determine whether an aspect of the performance of the healthcare related procedure currently being performed by the user deviates from a defined protocol for the healthcare related procedure based on comparison of the descriptive information with reference descriptive parameters for the healthcare related procedure”. Also see, paragraph [0107]); and
--in response to the detection result that the anomaly exists, providing feedback relating to the anomaly (Divine: Figure 5, element 518, paragraph [0006], “a feedback component configured to determine feedback information regarding correction of the aspect in response to a determination that the aspect deviates from the defined protocol… generate overlay data representative of the feedback information for projection on a display”, paragraph [0032], “the computer system can provide the healthcare professional with auxiliary information in real-time regarding the error”).

Regarding claim 2, Divine teaches the limitations of claim 1, and further teaches wherein to provide feedback relating to the anomaly, the at least one processor is further configured to cause the system to perform additional operations including: generating a notification for notifying that the anomaly exists (Divine: Figure 7, paragraph [0116], “the notification component 702 can be configured to generate notifications in real-time regarding an aspect of a procedure being performed that deviates from the defined guidelines/protocols for the procedure”).

Regarding claim 3, Divine teaches the limitations of claim 1, and further teaches wherein the image data include representation of the one or more objects of interest that cause the anomaly (Divine: paragraph [0007], “a recognition component that analyzes captured image identifies one or more objects within the captured image data”. Also see, paragraphs [0030], [0037], [0047], [0133]-[0134]).

Regarding claim 4, Divine teaches the limitations of claim 3, and further teaches wherein the detection result for the medical procedure includes location information of at least one of the one or more objects of interest (Divine: paragraph [0030], “using automated pattern recognition image analysis techniques, the computer system can identify if and when the healthcare professional is performing the respective steps of the IV cannulation procedure, timing of performance of the respective steps, order of performance of the respective steps, and various defined characteristics of the respective steps (e.g., location of the IV site, size of the tubing, size of the catheter, dosage of the fluid bag, location of the tourniquet, etc.)”, paragraph [0047]-[0048], “determine depth or distance information for features included in the captured image data… The spatial data can also be used to facilitate identifying objects appearing in the image data, spatial relationships of objects appearing in the image data, and tracking movement of objects appearing in sequence of images captured over time (i.e., video data)”. Also see, paragraph [0062], [0133]-[0134]).

Regarding claim 5, Divine teaches the limitations of claim 4, and further teaches wherein to determine, based on the image data, a detection result for the medical procedure using the trained machine learning model, the at least one processor is further configured to cause the system to perform additional operations including: in response to the detection result that the anomaly regarding the medical procedure exists, determining, based on the image data, the location information of at least one of the one or more objects of interest using the trained location of the IV site, size of the tubing, size of the catheter, dosage of the fluid bag, location of the tourniquet, etc.)”, paragraph [0047]-[0048], “determine depth or distance information for features included in the captured image data… The spatial data can also be used to facilitate identifying objects appearing in the image data, spatial relationships of objects appearing in the image data, and tracking movement of objects appearing in sequence of images captured over time (i.e., video data)”, : paragraphs [0073]-[0075], “using one or more machine learning or deep learning techniques evaluating feedback data (e.g., visual data… of the same procedure over time, patterns in the feedback data can be identified which correlate to defined steps or actions of the procedure and characteristic of those steps and actions… For each procedure, reference pattern information can thus be developed that associates combinations and/or patterns in image descriptors, audio descriptors, motion descriptors, physiological descriptors, and the like, with defined procedural events or actions and characteristics of the actions or events for the procedure… guidelines and protocols can be optimized over time using various machine learning techniques and data monitored for repeated or similar procedures”. Also see, paragraph [0062], [0133]-[0134]. The Examiner notes the machine learning model is used to locate the objects in response to the determine anomaly). 

Regarding claim 7, Divine teaches the limitations of claim 3, and further teaches wherein to provide feedback relating to the anomaly, the at least one processor is further configured to cause the system to perform additional operations including: causing at least a portion of the image data to be presented as a presentation on a device (Divine: paragraph [0034], “provide a real or live image/video view of the healthcare professional's environment from the healthcare professional's perspective via a display of the AR device”. Also see, paragraph [0040]); and
--causing the at least one of the one or more objects to be highlighted in the presentation (Divine: paragraphs [0034]-[0035], “the system can generate auxiliary information regarding the error in the form of overlay data to be projected on the display of the AR device over the live view… the overlay data can include but is not limited to: text, a symbol, a marker, a tag, an image, a video, an animation, or a hyperlink”. The Examiner notes an overlay reads on highlighting of the objects under the broadest reasonable interpretation).

Regarding claim 8, Divine teaches the limitations of claim 7, and further teaches wherein the presentation is in a form of a video or a static image (Divine: paragraph [0034], “provide a real or live image/video view of the healthcare professional's environment from the healthcare professional's perspective via a display of the AR device”. Also see, paragraph [0040]).

Regarding claim 13, Divine teaches the limitations of claim 1, and further teaches wherein the trained machine learning model is constructed based on a neural network model (Divine: paragraph [0113], “Various classification (explicitly and/or implicitly trained) schemes neural networks, expert systems, Bayesian belief networks, fuzzy logic, data fusion engines, etc.) can be employed in connection with performing automatic and/or inferred action”).

REGARDING CLAIM(S) 14 AND 20
Claim(s) 14 and 20 is/are analogous to Claim(s) 1, thus Claim(s) 14 and 20 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 1.

 REGARDING CLAIM(S) 15
Claim(s) 15 is/are analogous to Claim(s) 7, thus Claim(s) 15 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 7.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0247024 (hereafter “Divine”), in view of U.S. Patent Pub. No. 2020/0175375 (hereafter “Chen”).

Regarding claim 6, Divine teaches the limitations of claim 5, and further teaches wherein to determine location information of at least one of one or more objects of interest, the at least one processor is further configured to cause the system to perform additional operations including:
--extracting a plurality of regions represented in the image data (Divine: paragraph [0070], “the procedure characterization component 114 can generate information identifying objects, people, facial expressions, actions, behaviors, motions, etc., appearing in image data extracted features and boosted learning algorithms… and image segmentation”);
--determining, […], the location information of the at least one of the one or more objects of interest in the image data (Divine: paragraph [0070], “regarding video and/or still image data captured of a procedural environment and/or of healthcare professional performing a procedure, in one or more embodiments, the procedure characterization component 114 can use various image recognition algorithms to identify objects in the image data (including people/faces), and features of the objects (e.g., color, size, brand, relative location, orientation, etc.).”).
Divine may not explicitly teach (underlined below for clarity):
--extracting a plurality of regions represented in the image data; determining a score of each of the plurality of regions, the score of each of the plurality of regions denoting a probability that the each of the plurality of regions includes the at least one of the one or more objects of interest; and
--determining, based on the score of each of the plurality of regions, the location information of the at least one of the one or more objects of interest in the image data.
Chen teaches extracting a plurality of regions represented in the image data; determining a score of each of the plurality of regions, the score of each of the plurality of regions denoting a probability that the each of the plurality of regions includes the at least one of the one or more objects of interest (Chen: Figure 1, Paragraphs [0039], “instance segmentation system 100 is configured to process an image 102 to generate object detection data 106 and object segmentation data 116. The object detection data 106 defines: (i) regions in the image 102 that each depict a respective object instance”, paragraphs [0043]-[0045], “The object detection data 106 can define the object type of an object instance depicted in an image region by, for example, a vector of object type probabilities for the image region. The vector of object type probabilities can include a respective probability value for each of the predetermined number of possible object types. The system 100 may determine that the image region depicts an object instance of the object type which corresponds to the highest probability value in the vector of object type probabilities for the image region”. Also see, paragraph [0068]. The Examiner notes this is segmentation of the image into regions, and scoring of all the regions into the possible objects that can be detected, which is a probability of that object); and
--determining, based on the score of each of the plurality of regions, the location information of the at least one of the one or more objects of interest in the image data (Chen: Figure 1, paragraph [0043]-[0045], “The object detection data 106 can define regions in the image 102 that depict object instances by, for example, the coordinates of bounding boxes around the object instances depicted in the image 102… The system 100 may determine that the image region depicts an object instance of the object type which corresponds to the highest probability value in the vector of object type probabilities for the image region”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chen within teaching of Divine since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the image processing that uses scoring of the regions to determine object type as taught by Chen for the identification of objects of . 


Claims 9 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0247024 (hereafter “Divine”), in view of U.S. Patent No. 10,827,973 (hereafter “Alzamzmi”).

Regarding claim 9, Divine teaches the limitations of claim 1, and further teaches wherein the trained machine learning model for anomaly detection is constructed based on a […] supervised learning model (Divine: paragraph [0073]-[0075], “Machine learning algorithms are often categorized as being supervised or unsupervised”).
Divine may not explicitly teach (underlined below for clarity):
--wherein the trained machine learning model for anomaly detection is constructed based on a weekly supervised learning model.
Alzamzmi teaches wherein the trained machine learning model for anomaly detection is constructed based on a weekly supervised learning model (Alzamzmi: Column 11, lines 55-60, “To improve the learning performance of the algorithm (which is sometimes called a weak learner), the AdaBoost algorithm can be used”).
One of ordinary skill in the art before the effective filing date would have found it obvious to include using a weakly supervised model as taught by Alzamzmi within the supervised machine learning model as taught by Divine with the motivation of “To improve the learning performance of the algorithm” (Alzamzmi: Column 11, lines 55-60).

REGARDING CLAIM(S) 16 
Claim(s) 26 is/are analogous to Claim(s) 9, thus Claim(s) 16 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 9.

Claims 10-12 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2018/0247024 (hereafter “Divine”), in view of U.S. Patent Pub. No. 2020/0175375 (hereafter “Chen”), in view of U.S. Patent No. 10,827,973 (hereafter “Alzamzmi”).

Regarding claim 10, Divine teaches the limitations of claim 1, but may not explicitly teach wherein the trained machine learning model is provided by operations including:
--obtaining a plurality of training samples each of which includes a label […];
--determining a plurality of regions in each of the plurality of training samples, each of at least a portion of the plurality of regions including an object; extracting image features from each of the plurality of regions; and training an initial machine learning model using the extracted image features and the labels of the plurality of training samples.
Chen teaches wherein the trained machine learning model is provided by operations including:
--obtaining a plurality of training samples each of which includes a label […] (Chen: paragraphs [0053]-[0054], “train the segmentation neural network 114 and the descriptor neural network 104 based on a set of training data which includes multiple training examples. Each 
--determining a plurality of regions in each of the plurality of training samples, each of at least a portion of the plurality of regions including an object; extracting image features from each of the plurality of regions; and training an initial machine learning model using the extracted image features and the labels of the plurality of training samples (Chen: paragraph [0008], “train the descriptor neural network to more accurately generate: (i) data identifying regions depicting objects, (ii) predicted types of objects depicted in the regions, and (iii) feature channels comprising semantic channels and direction channels”, paragraphs [0053]-[0054], “the system 100 processes the training images to generate object detection data 106, feature channels 108, and object segmentation data 116 for the training images. The system 100 determines gradients of a loss function (e.g., using backpropagation) which compares: (i) the object detection data 106, (ii) the feature channels 108, and (iii) the object segmentation data 116 generated by the system 100 by processing the training images to the corresponding target data included in the training examples”).
It would have been prima facie obvious to one of ordinary skill in the art at the time of the invention was made to combine the noted features of Chen within teaching of Divine since the combination of the two references is merely simple substitution of one known element for another producing a predictable result (KSR rationale B). Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself—that is, in the substitution of the training of a model as taught by Chen for the identification of objects of interest using machine learning as taught by Divine. 
Divine and Chen may not explicitly teach (underlined below for clarity):
--obtaining a plurality of training samples each of which includes a label indicating whether a training sample includes a sample anomaly;
Alzamzmi teaches obtaining a plurality of training samples each of which includes a label indicating whether a training sample includes a sample anomaly (Alzamzmi: Column 11, lines 40-50, “First, the image san1ples were prepared and were used to train the model. The image samples were divided into positive and negative image samples. Positive image samples contained the desired object to be detected… Negative image samples were arbitrary images that did not contain the desired object… to be detected”);
One of ordinary skill in the art before the effective filing date would have found it obvious to include using labeled positive and negative samples as taught by Alzamzmi within the training of a machine learning model as taught by Divine and Chen with the motivation of “To improve the learning performance of the algorithm” (Alzamzmi: Column 11, lines 55-60).

Regarding claim 11, Divine, Chen and Alzamzmi teaches the limitations of claim 10, but may not explicitly teach wherein the plurality of training samples include a plurality of negative training samples each of which has no sample anomaly (Alzamzmi: Column 11, lines 40-50, “First, the image san1ples were prepared and were used to train the model. The image samples were divided into positive and negative image samples. Positive image samples contained the desired object to be detected… Negative image samples were arbitrary images that did not contain the desired object… to be detected”).


Regarding claim 12, Divine, Chen and Alzamzmi teaches the limitations of claim 10, but may not explicitly teach wherein the plurality of training samples include a first portion and a second portion, the first portion includes a plurality of negative training samples each of which has no sample anomaly, and the second portion includes a plurality of positive training samples each of which includes a sample anomaly (Alzamzmi: Column 11, lines 40-50, “First, the image san1ples were prepared and were used to train the model. The image samples were divided into positive and negative image samples. Positive image samples contained the desired object to be detected… Negative image samples were arbitrary images that did not contain the desired object… to be detected”).
The motivation to combine is the same as in claim 10, incorporated herein.

REGARDING CLAIM(S) 17-19
Claim(s) 17-19 is/are analogous to Claim(s) 10-12, thus Claim(s) 17-19 is/are similarly analyzed and rejected in a manner consistent with the rejection of Claim(s) 10-12.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Patent Pub. No 20180197624 (hereafter “Robaina”) teaches an assistant in performing medical procedures via augmented reality
U.S. Patent No. 10147052 (hereafter “Lendvay”) teaches assessment of an operators performance of a medical procedure via image capture
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew E Lee whose telephone number is (571)272-8323.  The examiner can normally be reached on M-Th 9-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/ROBERT W MORGAN/Supervisory Patent Examiner, Art Unit 3626